Exhibit 10.2
IFTH ACQUISITION CORP.
STOCK OPTION AGREEMENT
(NON-PLAN)
THIS STOCK OPTION AGREEMENT (the “Stock Option Agreement”) is entered into as of
the                      day of                     , by and between IFTH
Acquisition Corp., a Delaware corporation (the “Company”) and
                     (the “Grantee”).
WITNESSETH
WHEREAS, the Company has determined that it is in the best interests of the
Company to grant to the Grantee a stock option covering shares of the common
stock of the Company (the “Common Stock”) to be issued outside of any Company
stock option plan; and
WHEREAS, the Grantee desires to accept the stock option and agrees to be bound
by the terms and conditions of this Stock Option Agreement.
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Grantee agree
as follows:
1. Grant of Option. The Company, subject to the terms and conditions of this
Stock Option Agreement, hereby grants to the Grantee, effective
                     (the “Grant Date”), the right to purchase from the Company
at a price of $                     per share (the “Exercise Price”) an
aggregate of                      shares of Common Stock (the “Option”),
purchasable as set forth in, and subject to the terms and conditions of, this
Stock Option Agreement.
2. Administration of Option. The Board of Directors of the Company (the “Board”)
shall administer the Option. The Board shall have the authority, in its sole and
absolute discretion, to construe and interpret the terms of this Stock Option
Agreement, and to make all other determinations deemed necessary or advisable
for administering this Stock Option Agreement. Each determination,
interpretation and other action made or taken pursuant to the provisions of this
Stock Option Agreement by the Board in good faith shall be final, conclusive and
binding for all purposes and upon all persons, including, without limitation,
the Grantee and the Company, and their respective heirs, executors,
administrators, personal representatives and other successors in interest.
3. Vesting and Exercisability of Option. Subject to the limitations on exercise
in Section 8 of this Stock Option Agreement, the Grantee’s interest in the
Option shall vest and be exercisable immediately on the Grant Date.
4. Term of Option. The Option shall expire and terminate and cease to be
exercisable with respect to any shares of Common Stock at 5:00 p.m. on
                    .

 

 



--------------------------------------------------------------------------------



 



5. Exercise of Option.
(a) The Option may be exercised by delivering to the Company a written or
electronic notice of the Grantee’s intention to exercise the Option, which shall
set forth, inter alia, (1) the Grantee’s election to exercise the Option,
(2) the number of full shares of Common Stock being purchased, (3) at the
request of the Company, any representations, warranties and agreements regarding
the Grantee’s investment intent and access to information as may be required by
the Company to comply with applicable securities laws, and (4) payment in full
of the aggregate Exercise Price.
(b) The Option may not be exercised unless such exercise is in compliance with
all applicable federal and state securities law, as they are in effect on the
date of exercise.
(c) Payment of the aggregate Exercise Price and any applicable withholding taxes
may be made by one of the following methods:
(i) By cash, certified or cashiers’ check, bank draft or money order; or
(ii) Through a “cashless exercise sale and remittance procedure” pursuant to
which the Grantee shall concurrently provide irrevocable instructions (1) to a
brokerage firm approved by the Company to effect the immediate sale of the
purchased shares and remit to the Company, out of the sales proceeds available
on the settlement date, sufficient funds to cover the aggregate Exercise Price
payable through the purchased shares plus applicable federal, state and local
income, employment, excise, foreign and other taxes required to be withheld by
the Company by reason of such exercise and (2) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.
6. Nontransferability of Option. The Option is personal and no rights granted
hereunder may be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution, attachment or similar process, except that the Option may be
transferred in whole or in part by will or the laws of descent and distribution.
7. Shares; Adjustment Provisions.
(a) Shares of Common Stock to be issued under this Stock Option Agreement shall
be made available, at the discretion of the Board, either from authorized but
unissued shares, from issued shares reacquired by the Company or from shares
purchased by the Company on the open market specifically for this purpose.
(b) The existence of this Stock Option Agreement and the Option granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company or any
affiliate, any issue of bonds, debentures, preferred or prior preference stocks
ahead of or affecting the shares of Common Stock, the authorization or issuance
of additional shares of Common Stock, the dissolution or liquidation of the
Company or any affiliate or sale or transfer of all or part of the assets or
business of the Company or any affiliate, or any other corporate act or
proceeding.

 

2



--------------------------------------------------------------------------------



 



(c) If there is any change in the Common Stock of the Company by reason of any
stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, or otherwise,
the number of shares subject to this Option and the Exercise Price thereof, as
applicable, shall be appropriately adjusted by the Board.
8. Maximum Exercise.
(a) Notwithstanding anything herein to the contrary, in no event will the
Grantee be entitled to exercise any portion of the Option in excess of that
portion of any stock options of the Company issued to Grantee that, upon
exercise, the sum of which (i) the number of shares of common stock of the
Company beneficially owned by Grantee (other than shares of common stock that
may be deemed beneficially owned through the ownership of the unexercised
portion of any stock options of the Company issued to Grantee or the unexercised
or unconverted portion of any other security of Grantee subject to a limitation
on conversion analogous to the limitations contained herein) and (ii) the number
of shares of common stock of the Company issuable upon the exercise of the
portion of Grantee’s Option with respect to which the determination of this
proviso is being made, would result in Beneficial Ownership by Grantee and his
or her Affiliates of any amount greater than 4.99% of the then outstanding
shares of common stock of the Company (whether or not, at the time of such
exercise, the Grantee and his or her Affiliates beneficially own more than 4.99%
of the then outstanding shares of common stock of the Company). In the event the
Grantee is not able to exercise any portion of the Option due to the exercise
limitations of this Section 8(a), such unexercised portion of the Option will
remain outstanding until the earlier to occur of (x) the Grantee’s exercise of
the unexercised portion in accordance with the terms and conditions of this
Stock Option Agreement, including this Section 8, or (y)                     .
However, the limitations imposed by this Section 8 do not apply to an Option
exercised by the Grantee in accordance with the “cashless exercise sale and
remittance procedure” set forth in Section 5(c)(ii) of this Stock Option
Agreement.
(b) As used in this Section 8, the term “Affiliate” means any person or entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person or entity, as such terms
are used in and construed under Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”).   As used in this Section 8 the term “Beneficial
Ownership” shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G thereunder,
except as otherwise provided in this Section 8(a)(i) above.

 

3



--------------------------------------------------------------------------------



 



9. Tax Withholding. The Company’s obligation to deliver shares upon the exercise
of the Option shall be subject to the Grantee’s satisfaction of all applicable
Federal, state and local income, excise, and employment tax withholding
requirements tax obligations. The Grantee may satisfy any such tax obligations
in any of the manners provided in Section 5(c) above for payment of the purchase
price. The Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee any tax
obligations not timely satisfied.
10. Notices. All notices and other communications under this Stock Option
Agreement shall be in writing and shall be deemed to have been duly given
(a) when delivered personally, (b) upon confirmation of receipt when such notice
or other communication is sent by facsimile or telex, (c) one (1) day after
delivery to an overnight delivery courier, or (d) on the fifth (5th) day
following the date of deposit in the United States mail if sent first class,
postage prepaid, by registered or certified mail. If to the Company, any notice
shall be sent to:
IFTH Acquisition Corp.
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
If to the Grantee, any notice shall be sent to:
                                        
                                        
                                        
Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.
11. Rights as a Stockholder. Neither the Grantee nor any of the Grantee’s
successors in interest shall have any rights as a stockholder with respect to
any shares of Common Stock subject to the Option until the Grantee or his
successor, as the case may be, shall have become the holder of record of such
shares, and no adjustments shall be made for dividends in cash or other property
or distributions or other rights in respect to any such shares, except as
otherwise specifically provided for herein.
12. Securities Law Requirements. The Option shall not be exercisable to any
extent, and the Company shall not be obligated to transfer any Option Shares to
the Grantee upon exercise of such Option, if such exercise, in the opinion of
counsel for the Company, would violate the Securities Act (or any other federal
or state statutes having similar requirements as may be in effect at that time).
Further, the Company may require as a condition of transfer of any Option Shares
pursuant to any exercise of the Option that the Grantee furnish a written
representation that he or she is purchasing or acquiring the Option Shares for
investment and not with a view to resale or distribution to the public. The
Grantee hereby represents and warrants that (i) neither the offering nor the
sale of the Option Shares has been registered under the Securities Act in
reliance upon exemptions from the registration provisions of the Securities Act,
(ii) the Option Shares purchased by the Investor must be held by it indefinitely
unless (A) the sale or transfer thereof (1) is subsequently registered under the
Securities Act, or an exemption from such registration is available, or (2) such
transfer does not constitute an “offer” or a “sale” within the meaning of the
Securities Act,

 

4



--------------------------------------------------------------------------------



 



and (B) such transfer of the Option Shares is subject to receipt by the Company,
in its sole discretion, of an opinion of counsel satisfactory to it that such
transfer will be in full compliance with all applicable laws relating to
registration of securities or exemptions therefrom, (iii) the Company is under
no obligation to register the Option Shares on the Grantee’s behalf or to assist
the Grantee in complying with any exemption from registration, and (iv) the
officers of the Company will rely upon the representations and warranties made
by the Grantee in this Agreement in order to establish such exemption from the
registration provisions of the Securities Act. Each certificate representing
Option Shares shall bear any legends that may be required by the Company or by
any federal or state securities laws. Further, if the Company decides, in its
sole and absolute discretion, that the listing or qualification of the Option
Shares under any securities or other applicable law is necessary or desirable,
the Option shall not be exercisable, in whole or in part, unless and until such
listing or qualification, or a consent or approval with respect thereto, shall
have been effected or obtained free of any conditions not acceptable to the
Company.
13. Accredited Investor. The Grantee currently qualifies, and at the time of the
sale of the Option subscribed for herein will qualify, as an Accredited
Investor, as that term is defined in Regulation D promulgated under the
Securities Act.
14. Headings. The headings of the sections of this Stock Option Agreement have
been inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.
15. Amendments. This Stock Option Agreement may be amended or modified at any
time only by an instrument in writing signed by each of the parties hereto.
16. Waiver. No waiver by either party hereto, at any time, of any breach by the
other party of, or compliance with, any condition or provision of this Stock
Option Agreement to be performed by such other party, shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No modification or waiver of any of the provisions of this
Stock Option Agreement shall be effective unless in writing and signed by the
party against whom it is sought to be enforced. The failure of any party hereto
at any time to require performance by another party of any provision of this
Stock Option Agreement shall not affect the right of such party to require
performance of that provision, and any waiver by any party of any breach of any
provision of this Stock Option Agreement shall not be construed as a waiver of
any continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right under this Stock Option Agreement.
17. Benefits of Agreement. This Stock Option Agreement shall inure to the
benefit of and be binding upon each successor and assign of the Company. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Stock Option Agreement shall be binding upon the Grantee and, to the
limited extent set forth herein, the Grantee’s heirs, legal representatives and
successors. No other person shall have any rights under this Stock Option
Agreement.

 

5



--------------------------------------------------------------------------------



 



18. Severability. If any one or more provisions of this Stock Option Agreement
is deemed to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or enforceability of the remaining legal and
enforceable provisions herein, which shall be construed as if such illegal or
unenforceable provision or provisions had not been inserted.
19. Entire Agreement. This Stock Option Agreement contains the entire
understanding and agreement between the parties hereto, and supersedes all prior
understandings and agreements between them respecting the subject matter hereof.
20. Governing Law/Jurisdiction. This Stock Option Agreement shall be governed,
construed, performed and enforced in accordance with its express terms, and
otherwise in accordance with the laws of the State of Florida without regard to
its principles of conflict of laws. The parties hereby consent to jurisdiction
over their persons in the State of Florida and hereby irrevocably consent to
exclusive jurisdiction of any court located within Palm Beach County, Florida.
21. Counterparts. This Stock Option Agreement may be executed in any number of
counterparts, which may be by facsimile, each of which shall constitute an
original and all of which together shall constitute one and the same instrument.

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this Stock
Option Agreement as of the day and year first above written.

                    IFTH ACQUISITION CORP.    
 
             
 
  By:           
 
   
 
   
 
  Name:          
 
   
 
   
 
  Title:          
 
   
 
   
 
             
 
             
 
                                                , Grantee    

 

7